FILED
                            NOT FOR PUBLICATION                             JAN 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50339

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00360-PA

  v.
                                                 MEMORANDUM *
TRUC TRAN, a.k.a. Daniel, a.k.a. Truc
Trung Tran,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Truc Tran appeals from the 46-month sentence imposed following his jury-

trial conviction for conspiracy to distribute methylenedioxy-methamphetamine

(MDMA), in violation of 21 U.S.C. §§ 846, 841(a)(1), and possession with intent


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
to distribute MDMA, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Tran contends that the district court procedurally erred by failing to consider

whether a minor participant downward departure was warranted pursuant to

U.S.S.G. § 3B1.2(b). This contention is without merit, as Tran failed to request a

minor participant departure to the district court. See United States v. Quesada, 972
F.2d 281, 284 (9th Cir. 1992).

      AFFIRMED.




                                          2                                    10-50339